PD-1418-15

           IN THE   COURT OF   CRIMINAL     APPEALS   OF    AUSTIN       TEXAS



LAWRENCE JAMES,JR                     §-        IN THE JUDICIAL 252nd

VS.                                   §i^       DISTRICT COURT OF


THE STATE OF TEXAS                    §        JEFFERSON COUNTY TEXAS


                         CAUSE NO. 13-14-00380-CR                                C-^!^4^§^4?L

          MOTION TO SUSPEND T.R.A.P RULE 9.3(b), Rule 211(a) NOV 03 2015
                                                        /i&S." Anns** (Glof!
  To the Clerk of Court, the Applicant stated above request-^the^ra,  oj.
Court torSuspend T.R.^-A.P Rule 9.3(b), and Rule 211(a).
  The Applicant is unable to make the eleven (11) copies which is
required by T.R.A.P Rule 211(a) and request the Court to provide
the necessary copies.                                                    r-i, _.«, .
                                                           MBr nLED IN
                                                           COURT OF CRIMINAL APPEALS
                                                                    MOV 03 2615

                                                                Abel Acosta, Clerk

DATE:     / 0/3°//S~                             SINCERELY REQUESTED:'

                                                           (\A/